Citation Nr: 1037049	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
fibrosarcoma on the back.  

2.  Entitlement to a compensable initial rating for a scar on the 
left shoulder.

3.  Entitlement to service connection for a keloid scar on the 
chest.  

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 
and from July 1988 to October 1994; the Veteran also performed 
inactive (reserve component) service.
 
This matter is on appeal from a July 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  However, current jurisdiction lies 
with the RO in Atlanta, Georgia.  

As a procedural matter, the Board notes that the Veteran has 
submitted to the Board three pages of service treatment records 
dated during the Veteran's period of service from June 1984 and 
April 1987.  This evidence was received after the last RO review 
and did not include a waiver.  

The Veteran's representative has argued that it is inappropriate 
for the Board to adjudicate the claims on appeal without review 
of these newly submitted records by the RO.  Indeed, under 
38 C.F.R. § 20.1304 (2009), pertinent evidence submitted since 
the most recent adjudication by the RO must be referred to the 
agency of original jurisdiction for review.  

Applicable regulations provide that, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  The regulation further identifies 
service records related to a claimed in-service event, injury, or 
disease as relevant service department records.  38 C.F.R. § 
3.156(c)(1)(i) (2009).  In essence, the regulations provide that 
new and material evidence is not needed to reopen a previously 
denied claim when relevant service treatment records and/or any 
other relevant service department records are received after a 
prior final denial.  The Board agrees with the Veteran's 
representative that the additional service treatment records must 
be reviewed by the RO prior to appellate review of the claim for 
service connection for a bilateral ankle disorder.  The claim for 
service connection for a bilateral ankle disorder is, therefore, 
addressed in the Remand appended to this decision.  

As to the claim for service connection for scar on the chest, the 
decision below is favorable to this claim, so it would be adverse 
to the Veteran to remand the claim for review of the additional 
service treatment records.  The additional service treatment 
records are not relevant to the claim for an increased evaluation 
for a scar, left shoulder.  Finally, the three pages of service 
treatment records are not pertinent to the request to reopen a 
claim for service connection for a fibrosarcoma of the back, as 
the three pages of service treatment records newly submitted 
include no notation of an injury to the skin or back or a growth 
on the back.  The Board concludes that that new service treatment 
records do not relate to or have a bearing on appellate issue of 
the request to reopen the claim for service connection for a 
fibrosarcoma of the back.  

Accordingly, the Board concludes that there is no prejudice in 
proceeding with consideration of the issues addressed in the 
Decision below without affording the RO an opportunity to review 
the evidence in question.  

The issue of entitlement to service connection for a bilateral 
ankle disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT
 
1.  In a November 1997 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
fibrosarcoma on his back on that basis that no growth on the back 
was shown during service and that the evidence did not link the 
fibrosarcoma to the Veteran's service; that decision became final 
when the period allowed for an appeal expired.    

2.  The additional evidence received since the November 1997 RO 
decision is not new and material and does not raise a reasonable 
possibility of substantiating the claims for service connection 
for a fibrosarcoma.

3.  The Veteran reports subjective complaints that the scar on 
his left shoulder is painful, but there is no objective evidence 
of restricted movement of the left shoulder due to the scar or of 
instability of the scar.  

4.  A keloid scar on the chest was manifest during service and is 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for a fibrosarcoma on the back have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.156, 3.159 (2009).

2.  One criterion for a compensable, 10 percent initial rating 
for a post-surgical scar, left shoulder, is met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.118, DCs 7801, 7803, 7804, 7805 (2009).

3.  A keloid scar on the chest was incurred in service and is 
related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the May 2005 notice letter provided to the Veteran 
included the criteria for reopening a previously denied claim, 
the criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection, as well as 
what was required to reopen the claim that was found insufficient 
in the previous denial.  

Regarding the Veteran's left shoulder scar claim, this arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
in view of the above, the Board determines that no further notice 
is needed under the VCAA for these claims.  

As the claim for service connection for a keloid scar on the 
chest is granted below, further discussion of the VCAA with 
respect to that claim is not required.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Moreover, while the service 
treatment records from the Veteran's first period of active duty 
service are not in the file, the record indicates that a diligent 
effort was made to acquire them prior to the final determination 
that these records were unavailable.  The Veteran, however, did 
submit his induction physical from 1984.  

While the Board acknowledges that a VA examination was not 
obtained in response to his left shoulder scar increased rating 
claim, the Veteran's shoulder was examined by a VA examiner in 
June 2005, and only two weeks before he submitted this claim.  
Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's scar 
since the June 2005 VA examination.  In any event, the Veteran's 
later statements as to pain at the scar area have been accepted 
as credible, so no further examination is required.

The Board finds the above VA examination report to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.

Moreover, although the Veteran's representative stated in 
September 2010 argument that the case should be remanded for a 
current examination of his left shoulder scar, the evidence does 
not indicate with any specificity that the Veteran's scar 
symptoms have worsened since the June 2005 VA examination.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  Therefore, 
contrary to the representative's argument, a remand for a new VA 
examination is not warranted.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the Veteran's claim for a keloid scar on the 
chest, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

1,  Request to Reopen, Claim for Fibrosarcoma

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for a 
fibrosarcoma of the low back, which was denied by the RO in 
November 1997.  Specifically, the fibrosarcoma claim was denied 
on the basis that this disorder was shown to have begun while on 
active duty or that it was related to active duty service.  He 
did not appeal the RO's decision, and it became final one year 
later.  

In May 2005 the Veteran again filed a claim for entitlement to 
service connection for a fibrosarcoma.  In July 2005, the RO 
again denied this claim on the basis that none of the evidence 
submitted since the last final denial is new and material to the 
claim.  

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records, as well as VA 
outpatient treatment records from October to December 1996 and 
private treatment records from March and April 1997.  The reports 
of VA examinations conducted in December 1994, October 1996, and 
July 1997 were also of record.  
 
Since the RO's decision became final on this issue, the Veteran 
has submitted additional service treatment records, including an 
induction physical examination in June 1984 and a treatment note 
in April 1987.  These records note that the Veteran had a scar on 
his forehead, but are otherwise devoid of evidence regarding any 
abnormality of the skin on the back, complaints about the skin on 
the back, or injury to the skin of the back.  The Veteran has 
also undergone additional VA examinations in September 2002 and 
June 2005.    

In this case, new and material has not been submitted that 
warrants reopening the claim.  First, the Veteran underwent a VA 
examination in September 2002 that was directed predominantly 
toward his service-connected mechanical low back pain.  At that 
time, the examiner noted a "cystic swelling" that "started 
during service," which was excised in October 1996.  

Despite the examiner's statement that the fibrosarcoma "started 
during service," the Board does not construe this statement as 
one that is material to an unestablished fact necessary to 
substantiate the claim.  Specifically, the examiner's review of 
the Veteran's history appears limited to the Veteran's report of 
this history, as the examiner did not reference any notation 
regarding the growth or swelling in any service treatment record 
or post-service VA examination or treatment record prior to 
October 1996.  The examiner who conducted the 1996 VA examination 
concluded that there was no relationship between the fibrosarcoma 
and the Veteran's active service.   Thus, as there is no apparent 
basis for the examiner's statement that the fibrosarcoma began in 
service other than the Veteran's assertions to the examiner, the 
Board finds that the examiner's transcription of the statements 
provided by the Veteran is not new and material to reopen the 
claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 402 (2010); 
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not constitute 
competent medical evidence).

However, the Veteran's lay statements that this disorder began 
while on active duty were considered in the last final denial.  
In any event, the Board does not construe the examiner's 
statement as one that is an opinion of etiology, but rather mere 
observation based on statements by the Veteran that are similar 
to statements previously considered.  Thus, the provider's 
statement does not constitute material evidence necessary to 
support reopening the claim.  

Moreover, none of the other VA examinations or any of the new 
service treatment records of the Veteran submitted since the last 
final denial mentions any treatment for his fibrosarcoma.  
Therefore, although this evidence is new in that it was not 
reviewed prior to the last final denial, none of it is material 
as it is not relevant to an unestablished fact necessary to 
support the claim.  

Finally, the new evidence includes additional statements about 
the Veteran's disorders.  However, the Veteran has not offered 
any statement that is relevant to an unestablished fact related 
to fibrosarcoma.  In his 2005 claim, the Veteran made no specific 
contention regarding sarcoma, but only asked that he be afforded 
examination.  The Veteran's disagreement with the denial of the 
request and his substantive appeal include no factual assertions.  
The Board finds no new and material lay evidence which might 
serve to reopen the claim.  

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  Thus, 
the Veteran's application to reopen the claim must be denied.   

2.  Entitlement to a Compensable Rating for a Scar on the Left 
Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

During the pendency of this appeal, the rating criteria for 
evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were 
amended (effective October 23, 2008).  Generally, in a claim for 
an increased rating where the rating criteria are amended during 
the course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award may 
not be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)); see also 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 
2000).

However, the revised criteria apply only to applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
revised criteria are not for application in this case.

Here, the evidence indicates that the Veteran underwent a 
subacromial decompression in his left shoulder while on active 
duty in April 1993.  As a result, the Veteran is currently 
service connected for the resulting scar.  Under the pre-amended 
regulations, in order to warrant a compensable rating, the 
evidence must show:
*	scars, other than on the head, face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 
6 sq. in. (39 sq. cm.) (10 percent under DC 7801); 
*	scars not causing limitation of motion that are 144 sq. in. 
(929 sq. cm.) greater that result in a limitation of 
function of the affected part (10 percent under DC 7805);
*	scars, superficial in nature and unstable (10 percent under 
DC 7803); or
*	scars, superficial in nature and painful on examination (10 
percent under DC 7804).  

Additionally, 38 C.F.R. § 4.118, Diagnostic Code 7805 also allows 
for a rating on the limitation of function of affected part due 
to a scar.  

For rating purposes, a scar is "unstable" when, for any reason, 
there is frequent loss of covering skin over the scar.  38 C.F.R. 
§ 4.118, DC 7803, Note (1).  Moreover, a scar is considered 
"superficial" when it is not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).  

A compensable rating is not warranted based on the size of the 
scar.  Specifically, at his VA examination in June 2005, the 
Veteran's scar was measured as 1.5 x 8 cm. in size, or only 12 
sq. cm (1.9 sq. in.).  Therefore, as the area of the scar is less 
than what is required for a compensable rating under DCs 7801 or 
7805, a compensable rating is not warranted based on size.  

The evidence does not indicate that the scar is unstable.  While 
the VA examination reflects that the Veteran's range of motion in 
his left shoulder is reduced, this limitation of motion was 
observed in conjunction with rotator cuff impingement, rather 
than the surgical scar.  Therefore, a compensable rating is not 
warranted based on instability, pain or limitation of motion 
resulting from the surgical scar.  

At the June 2005 VA examination, the scar was observed to be non-
tender and within normal limits.  However, in a June 2005 
statement, the Veteran reported that the scar was painful.  The 
Board notes that the Veteran's left shoulder surgical scar was 
previously described as painful by the VA examiner who conducted 
the September 2002 examination.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the evidence is in 
equipoise to warrant assignment of a 10 percent initial 
evaluation.  A 10 percent evaluation is the highest evaluation 
which may be assigned for a single painful scar.  

As this is the only criterion for a compensable evaluation for a 
scar that is met, no additional compensable evaluation may be 
assigned.  The preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for a scar, left 
shoulder.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran's service-connected scar has not 
affected his ability to move his left arm.  Moreover, the Board 
concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

3.  Entitlement to Service Connection for a Scar on the Chest

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	As an initial matter, the correspondence contained in the claims 
file from the National Personnel Records Center (NPRC) indicates 
that the Veteran's service records from his first period of 
active duty service from August 1984 to June 1987 were 
unavailable.  The Board recognizes that in such cases there is a 
heightened obligation to assist the appellant in the development 
of the case,  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Based on a review of the evidence of record, the Board concludes 
that service connection should be granted, as the service 
treatment records indicate that the Veteran began to experience 
keloid type scars while on active duty.  Specifically, the first 
indication of keloid formation on his chest was in an active duty 
medical examination in November 1989.  Subsequent treatment in 
October 1994 indicated previous treatment for keloids (that were 
not recorded) and a hypertrophic scar in the mid-chest area was 
observed as a result.  

Of particular importance, the Veteran's induction physical 
examination in March 1988 does not disclose the presence of 
keloid scars on his chest at the time he entered active duty.  In 
accordance with VA regulations, a Veteran will be considered to 
be in sound condition when examined, accepted and enrolled into 
service except for defects, infirmities and disorders noted at 
entrance into service.  38 C.F.R. § 3.304.  

Accordingly, in the absence of keloid scars observed upon 
induction, followed by treatment for such scars later on during 
active duty, the necessary conclusion is that, when affording the 
Veteran the benefit of every reasonable doubt, the keloid scars 
on his chest were formed while on active duty.  Therefore, on 
this basis, the Board concludes that service connection should be 
granted for this scar.  


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for a fibrosarcoma on the back is denied.  

A compensable, 10 percent initial rating for a scar on the left 
shoulder is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the appeal 
is granted to this extent only.

The appeal for service connection for a keloid scar on the chest 
is granted.  


REMAND

Regarding the Veteran's claim for a bilateral ankle disorder, the 
Board notes that this claim was initially denied by the RO in a 
November 1997 rating decision.  Thus, under normal circumstances, 
new and material evidence would be necessary to reopen this 
claim.  

However, evidence associated with the claims file since the 
issuance of that final denial includes additional service 
treatment records from June 1984 and April 1987 which the Veteran 
personally submitted in October 2009.  Notably, in May 2007, the 
National Personnel Records Center (NPRC) indicated that records 
from this active duty service were unavailable.  

As was noted above, applicable regulations provide that, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the same 
section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant service 
department records.  38 C.F.R. § 3.156(c)(1)(i) (2009).  

Moreover, the Board finds that the newly received military 
hospital clinical records are relevant to the Veteran's claim for 
entitlement to service connection for a bilateral ankle disorder.  
Specifically, these records mention a foot disorder, but did not 
provide a definitive diagnosis.  Therefore, the newly received 
service treatment records fall within of the scope of 38 C.F.R. § 
3.156(c) and, as such, the Board must reconsider his claim of 
entitlement to service connection for a bilateral ankle disorder 
on a de novo basis.

Additionally, the service treatment records that are available 
indicate that the Veteran served in the Army Reserve from June 
1997 to July 1988 out of Baltimore, Maryland.  While it is 
reasonably possible that the service treatment records from June 
1984 and April 1987 may be with this Army Reserve Unit, it does 
not appear that an attempt has been made to acquire them from 
this location.  

Accordingly, the case is REMANDED for the following 
action: 

1.  Request from the Veteran all treatment 
records that he may have in his possession 
for his active duty service from June 1984 
to April 1987.  

Next, the AMC should also specifically 
confirm the Veteran's reserve service with 
the U.S. Army Reserve unit in Baltimore, 
Maryland, or at any other location for the 
period from June 1997 to July 1988.  The 
service treatment records from the 
confirmed periods of reserve service 
should be obtained and associated with the 
claim file.  If no records are available, 
it should so be stated on the record.

2.  Afford the Veteran an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any ankle 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that 
any current ankle disorder had its onset 
in, or is otherwise etiologically related 
to active service.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of this disorder, 
and the continuity of symptomatology.  All 
findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a rationale. 

If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale.

3.  After completion of the foregoing, 
readjudicate the claim on appeal.  The RO 
must consider the provisions of 38 C.F.R. 
§ 3.156(c)(1) when considering this claim.  
If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
TRESA M. SCHLECHT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


